UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01884 Endowments (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 31, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) Copies to: Mitchell E. Nichter Paul, Hastings, Janofsky & Walker LLP 55 Second Street Twenty-Fourth Floor San Francisco, California 94105 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - Capital Research and ManagementSM] Endowments Investments for nonproﬁt institutions Annual report for the year ended July 31, 2007 EndowmentsSM Endowments is managed by Capital Research and Management Company,SM which also manages the 30 American Funds.® American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research has invested with a long-term focus based on thorough research and attention to risk. Growth and Income Portfolio seeks to provide long-term growth of principal, with income and preservation of capital as secondary objectives, primarily through investments in common stocks. Bond Portfolio seeks to provide as high a level of current income as is consistent with the preservation of capital through investments in fixed-income securities. Figures shown in this report are past results and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com/endowments. Here are returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2007 (the most recent calendar quarter): 1 year 5 years 10 years Growth and Income Portfolio Average annual total return — +9.88 % +9.34 % Cumulative total return +19.18 % +60.17 % +144.33 % Bond Portfolio Average annual total return — +5.58 % +5.98 % Cumulative total return +6.14 % +31.20 % +78.75 % The total annual fund operating expense ratios for Growth and Income Portfolio and Bond Portfolio were .69% and .76%, respectively, as of the most recent fiscal year-end. These figures do not reflect any fee waivers currently in effect; therefore, the actual expense ratios are lower. The funds’ investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights tables on page 18 for details. Bond Portfolio’s 30-day yield as of August 31, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 5.34% (5.29% without the fee waiver). The return of principal in the Bond Portfolio is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bonds owned by the fund. [Begin Sidebar] Results at a glance (for full fiscal years ending 7/31/76–7/31/07) Growth and Income Portfolio Bond Portfolio 1976 +27.7 % +12.1 % 1977 +6.4 +12.6 1978 +10.4 +0.7 1979 +10.1 +7.0 1980 +17.2 +3.6 1981 +15.3 +4.5 1982 +3.8 +18.4 1983 +56.0 +23.9 1984 +0.4 +7.9 1985 +30.5 +20.6 1986 +25.4 +21.0 1987 +20.2 +4.4 1988 +2.4 +8.6 1989 +23.2 +13.7 1990 +4.1 +6.9 1991 +15.0 +10.8 1992 +15.7 +18.7 1993 +10.0 +11.7 1994 +2.8 +1.4 1995 +18.6 +8.0 1996 +13.2 +6.3 1997 +38.4 +10.8 1998 +9.1 +6.7 1999 +18.2 +1.7 2000 +3.3 +5.1 2001 +18.2 +12.7 2002 +8.6 +2.8 2003 +10.2 +10.6 2004 +13.8 +6.4 2005 +10.3 +5.1 2006 +4.6 +1.9 2007 +16.0 +4.8 Average annual total return* +13.1 % +8.5 % *From July 26, 1975, when Capital Research and Management Company became the investment adviser of the funds’ assets, through July 31, 2007. Results show total returns measuring capital appreciation and income return, assuming reinvestment of dividends and capital gain distributions. [End Sidebar] Dear shareholders: We are pleased to report to you at the close of our 2007 fiscal year. Growth and Income Portfolio For the 12 months ended July 31, 2007, the value of an investment in the Growth and Income Portfolio rose 16.0%.* Over the same period, the unmanaged Standard & Poor’s 500 Composite Index gained 16.1% and the Lipper Growth & Income Funds Index rose 15.2%. *All percentage gain/loss figures used throughout this letter include reinvestment of distributions. In many respects, economic trends of the previous year continued during the 12 months ended July 31, 2007. While the price of oil remained high, the nation’s real gross domestic product continued to expand, growing nearly 2% during the fiscal year. With a healthy economy, the last 12 months were a rewarding period for equity investors as high corporate profit margins translated into solid gains in earnings and cash flow. This resulted in good dividend growth and significant share buybacks. Looking forward, the weak housing environment and deteriorating credit market could slow economic growth and test the ability of corporations to sustain their high profit margins. During the year, the fund’s investment professionals continued to invest in large, well-established firms. We believe these companies offer value and opportunities for growth. We noted last year that these stocks had not helped our relative results in the prior two years. That changed in recent months, however, as the stocks gained strength and added to the portfolio’s return. Within the portfolio, our largest sector remains information technology, where many companies continue to offer investors good growth prospects at reasonable valuations. We increased our exposure in this sector from 15.4% to 20.3% during the year. Our exposure to industrial stocks also increased from 6.5% to 9.9%. Reflecting our increasing concern about the financial area, we reduced our investments in this sector to 10.2% from 11.7% a year ago. As noted, many large-capitalization stocks contributed positively to the fund’s return. This was especially true in information technology where several stocks did very well. Reflecting high oil prices, our energy stocks also made a strong showing. The dollar’s weakness, as well as robust growth outside the U.S., resulted in many non-U.S. holdings achieving favorable returns. On the other side of the ledger, we would have done better had we owned fewer stocks in the financial area. This area, in particular our banking investments, did poorly. The percentage of assets invested in equities was just under 88% at July 31, up slightly from 86% at the beginning of the fiscal year. The remainder was held in interest-bearing cash equivalents. Bond Portfolio For the twelve months ended July 31, 2007, the Bond Portfolio posted a total return of 4.8%, essentially matching the Lipper Corporate Debt A-Rated Bond Funds Average. Over the same period, the unmanaged Lehman Brothers Aggregate Bond Index gained 5.6%. The U.S. bond market enjoyed a period of relative strength during the first nine months of the recent fiscal year. Bond yields trended lower as investors anticipated slower economic growth and a reduction in the federal funds rate in 2007. Indeed, strong growth during the last half of 2006 was followed by sluggish momentum in early 2007, while ongoing weakness in the housing market fanned concerns about the durability of consumer spending. These early gains, however, were largely erased amid market volatility during the final three months of the fiscal year. Bond yields rose sharply in May and June as expectations for a rate cut faded. New economic data pointed toward resilience in the broader economy, even as the housing market continued to weaken. Risk premiums widened — especially for lower rated corporate debt and financial institutions — and credit conditions tightened. Credit conditions worsened in July, prompting a flight to quality that once again sent Treasury yields lower. As a result, benchmark Treasury yields ended the year lower than where they began, while risk premiums for other debt classes were generally wider. Overall, long-term bonds generally produced better returns than did short- and intermediate-term bonds, as gains logged early in the fiscal year provided a cushion against the late-period downturn. In the investment-grade universe, which is where the Bond Portfolio invests, AAA-rated and BBB-rated bonds (the top and bottom categories) delivered higher returns than did the middle rating categories. Changes in market conditions prompted changes in the Bond Portfolio during the 12 months. The fund reduced its exposure to corporate bonds, from 46.4% of assets at the start of the year to 38.6% by the close. Additionally, the fund increased its exposure to mortgage- and asset-backed obligations, from 23.3% to 27.9%. U.S. government and agency securities (15.5% of assets) increased slightly, year over year. At fiscal year-end, the fund held 93% of net assets in fixed-income securities with maturities longer than one year — a slight increase from our last report. The remainder was held in interest-bearing cash equivalents. Cordially, /s/ Robert G. O’Donnell Robert G. O’Donnell Vice Chairman of the Board and Principal Executive Officer /s/ John H. Smet John H. Smet President September 6, 2007 For current information about the fund, visit americanfunds.com/endowments. The value of a long-term perspective Growth of a $50,000 investment under Capital Research and Management Company’s stewardship, 7/26/75–7/31/07. Figures shown in this report are past results and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com/endowments. Growth and Income Portfolio Average annual total returns based on a $1,000 investment (for periods ended July 31, 2007)* Lifetime +13.1 %1 10 years +8.5 5 years +10.9 1 year +16.0 *Assumes reinvestment of all distributions. [begin mountain chart] Year ended Growth and Income Portfolio Lipper Growth & Income Funds Index Standard & Poor’s 500 Composite Index with dividends reinvested 07/25/75 $ 50,000 $ 50,000 $ 50,000 07/31/75 49,770 50,000 49,871 07/31/76 63,476 60,735 60,467 07/31/77 67,590 62,434 60,350 07/31/78 74,525 69,272 64,777 07/31/79 82,131 77,106 70,508 07/31/80 96,277 95,121 87,260 07/31/81 110,942 108,452 98,601 07/31/82 106,860 98,876 85,511 07/31/83 166,726 154,488 136,183 07/31/84 166,164 146,807 132,141 07/31/85 216,743 193,372 174,975 07/31/86 272,165 243,630 224,681 07/31/87 326,898 319,222 312,963 07/31/88 319,361 296,921 276,178 07/31/89 393,517 375,359 364,261 07/31/90 409,757 381,311 387,824 07/31/91 471,346 423,790 437,201 07/31/92 545,557 476,028 493,020 07/31/93 600,375 539,269 535,967 07/31/94 617,007 572,677 563,582 07/31/95 731,592 688,356 710,508 07/31/96 828,273 778,692 828,122 07/31/97 1,146,319 1,122,337 1,259,661 07/31/98 1,250,106 1,247,665 1,502,488 07/31/99 1,477,738 1,410,710 1,806,129 07/31/00 1,428,818 1,438,119 1,968,146 07/31/01 1,689,291 1,407,164 1,686,257 07/31/02 1,544,010 1,138,044 1,288,040 07/31/03 1,701,152 1,244,809 1,425,050 07/31/04 1,936,007 1,420,204 1,612,612 07/31/05 2,136,028 1,640,110 1,839,094 07/31/06 2,234,591 1,761,639 1,937,955 07/31/07 2,592,587 2,030,206 2,250,444 [end mountain chart] Bond Portfolio Average annual total returns based on a $1,000 investment (for periods ended July 31, 2007)* Lifetime +8.5 %1 10 years +5.7 5 years +5.7 1 year +4.8 *Assumes reinvestment of all distributions. [begin mountain chart] Year ended Bond Portfolio Lipper A-Rated Bond Funds Index3 Lehman Brothers Aggregate Bond Index3 07/25/75 $ 50,000 $ 50,000 $ 50,000 07/31/75 50,064 50,000 50,000 07/31/76 56,123 57,578 56,105 07/31/77 63,169 64,446 62,334 07/31/78 63,633 65,992 63,680 07/31/79 68,078 70,210 67,930 07/31/80 70,604 70,659 69,012 07/31/81 67,372 66,985 65,554 07/31/82 79,771 79,063 79,021 07/31/83 98,881 98,844 96,331 07/31/84 106,746 105,442 104,703 07/31/85 128,775 130,480 129,741 07/31/86 155,776 156,163 157,625 07/31/87 162,649 162,434 164,746 07/31/88 176,667 174,776 177,215 07/31/89 200,841 200,501 204,164 07/31/90 214,609 210,832 218,597 07/31/91 237,739 231,705 241,994 07/31/92 282,164 270,025 277,755 07/31/93 315,292 300,822 305,993 07/31/94 310,743 297,037 306,282 07/31/95 335,522 326,853 337,244 07/31/96 356,493 343,628 355,926 07/31/97 395,089 383,070 394,231 07/31/98 421,544 411,045 425,252 07/31/99 428,913 414,065 435,839 07/31/00 450,928 432,980 461,838 07/31/01 508,076 486,326 520,453 07/31/02 522,431 511,463 559,661 07/31/03 578,001 542,538 589,979 07/31/04 614,794 569,562 618,527 07/31/05 645,989 600,016 648,161 07/31/06 658,520 604,820 657,616 07/31/07 690,183 635,497 694,301 [end mountain chart] 1 From 7/26/75, when Capital Research and Management Company became the investment adviser, through 7/31/07. 2 The share value dipped below the $50,000 mark briefly in fiscal 1975 and 1976. 3 Lehman Brothers Aggregate Bond Index and Lipper A-Rated Bond Funds Index did not exist until 12/31/75. For the period from 7/31/75 to 12/31/75, the Lehman Brothers Government/Credit Bond Index was used. All results calculated with dividends and capital gains reinvested. Sales charges do not apply to the Growth and Income Portfolio or the Bond Portfolio. The market indexes are unmanaged. The results shown are before taxes on fund distributions and sale of fund shares. Summary investment portfolio The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund's principal holdings. For details on how to obtain a complete schedule of portfolio holdings, please see the back cover. Growth and Income Portfolio July 31, 2007 [pie chart] Industry sector diversification Information technology 20.26 % Consumer staples 14.00 Health care 11.75 Financials 10.24 Industrials 9.92 Energy 8.62 Consumer discretionary 8.15 Telecommunication services 1.90 Materials 1.90 Miscellaneous 0.82 Short-term securities & other assets less liabilities 12.44 [end pie chart] Common stocks- 87.56% Shares Market value Percent of net assets Information technology- 20.26% Microsoft Corp. 143,000 $4,145,570 3.49% Nokia Corp. (ADR) 130,000 3,723,200 3.13 Oracle Corp. (1) 147,000 2,810,640 2.37 International Business Machines Corp. 20,000 2,213,000 1.86 Cisco Systems, Inc. (1) 68,000 1,965,880 1.66 Intel Corp. 80,000 1,889,600 1.59 QUALCOMM Inc. 30,000 1,249,500 1.05 Google Inc., Class A (1) 2,200 1,122,000 .94 Motorola, Inc. 62,000 1,053,380 .89 Hewlett-Packard Co. 15,000 690,450 .58 Other securities 3,203,510 2.70 24,066,730 20.26 Consumer staples- 14.00% Wal-Mart Stores, Inc. 75,000 3,446,250 2.90 Altria Group, Inc. 46,500 3,090,855 2.60 PepsiCo, Inc. 32,000 2,099,840 1.77 Walgreen Co. 43,000 1,899,740 1.60 Bunge Ltd. 14,000 1,268,540 1.07 L'Oréal SA (2) 10,000 1,143,868 .96 Coca-Cola Co. 20,000 1,042,200 .88 Other securities 2,635,955 2.22 16,627,248 14.00 Health care- 11.75% Medtronic, Inc. 45,000 2,280,150 1.92 Eli Lilly and Co. 30,000 1,622,700 1.37 Novo Nordisk A/S, Class B (2) 15,000 1,580,802 1.33 Roche Holding AG (2) 8,000 1,414,842 1.19 Pfizer Inc 55,000 1,293,050 1.09 Merck & Co., Inc. 25,000 1,241,250 1.04 Johnson & Johnson 20,000 1,210,000 1.02 Other securities 3,316,240 2.79 13,959,034 11.75 Financials- 10.24% Berkshire Hathaway Inc., Class A (1) 20 2,200,000 1.85 Fannie Mae 36,000 2,154,240 1.81 Wells Fargo & Co. 60,000 2,026,200 1.71 American International Group, Inc. 19,000 1,219,420 1.03 Wachovia Corp. 22,000 1,038,620 .88 Citigroup Inc. 20,000 931,400 .78 Other securities 2,589,840 2.18 12,159,720 10.24 Industrials- 9.92% General Electric Co. 76,000 2,945,760 2.48 United Parcel Service, Inc., Class B 29,000 2,195,880 1.85 Caterpillar Inc. 20,000 1,576,000 1.33 Northrop Grumman Corp. 15,000 1,141,500 .96 Other securities 3,929,250 3.30 11,788,390 9.92 Energy- 8.62% Exxon Mobil Corp. 44,000 3,745,720 3.15 Chevron Corp. 24,000 2,046,240 1.72 Schlumberger Ltd. 20,000 1,894,400 1.59 ConocoPhillips 23,000 1,859,320 1.57 Other securities 698,310 .59 10,243,990 8.62 Consumer discretionary- 8.15% Target Corp. 30,000 1,817,100 1.53 Time Warner Inc. 80,000 1,540,800 1.30 Lowe's Companies, Inc. 54,000 1,512,540 1.27 Walt Disney Co. 30,000 990,000 .83 Other securities 3,818,078 3.22 9,678,518 8.15 Telecommunication services- 1.90% Verizon Communications Inc. 25,000 1,065,500 .90 Other securities 1,195,001 1.00 2,260,501 1.90 Materials- 1.90% Air Products and Chemicals, Inc. 13,000 1,122,810 .95 Other securities 1,129,050 .95 2,251,860 1.90 Miscellaneous-0.82% Other common stocks in initial period of acquisition 967,681 .82 Total common stocks (cost: $80,840,433) 104,003,672 87.56 Short-term securities- 13.26% Principal amount (000) Market Value Percent of net assets Procter & Gamble International Funding S.C.A. 5.22% due 8/1/2007 (3) $2,300 $2,299,665 1.94 Prudential Funding, LLC 5.25% due 8/10/2007 1,150 1,148,322 .97 Paccar Financial Corp. 5.22% due 8/17/2007 1,100 1,097,286 .92 United Parcel Service, Inc. 5.22% due 8/31/2007 (3) 1,100 1,095,055 .92 CAFCO, LLC 5.27% due 9/12/2007 (3) 1,100 1,093,076 .92 Hewlett-Packard Co. 5.25% due 8/2/2007 (3) 1,000 999,708 .84 Emerson Electric Co. 5.22% due 8/7/2007 (3) 1,000 998,984 .84 Triple-A One Funding Corp. 5.26% due 8/9/2007 (3) 1,000 998,683 .84 Variable Funding Capital Corp. 5.265% due 8/8/2007 (3) 900 898,945 .76 Coca-Cola Co. 5.23% due 9/20/2007 (3) 805 799,033 .67 Other securities 4,326,370 3.64 Total short-term securities (cost: $15,755,127) 15,755,127 13.26 Total investment securities (cost: $96,595,560) 119,758,799 100.82 Other assets less liabilities (978,300) (.82) Net assets $118,780,499 100.00% "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other Securities", was $6,031,571. (3) Purchased in a private placement transaction; resale may be limited to qualified institutional buyers; resale to the public may require registration. In practice, restricted securities in this fund are typically as liquid as unrestricted securities. The total value of all such restricted securities, including those in "Other securities" in the summary investment portfolio, was $13,509,519, which represented 11.37% of the net assets of the fund. The industry classifications shown in the summary investment portfoli were obtained from sources believed to be reliable and are not covered by the Report of Independent Registered Public Accounting Firm. ADR American Depositary Receipts See Notes to Financial Statements Summary investment portfolio The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund's principal holdings. For details on how to obtain a complete schedule of portfolio holdings, please see the back cover. BondPortfolio July 31, 2007 [pie chart] Holdings by inevestment type Corporate bonds & notes 38.61 % Financials 20.40 Consumer Discretionary 4.42 Telecommunication Services 3.62 Industrials 3.54 Utilities 3.42 Energy 1.09 Health Care 1.04 Other corporate bonds & notes 1.08 Mortgage- and Asset-backed Obligations 27.88 U.S. Government & Government Agency Bonds & Notes 15.45 Other 1.71 Preferred securities 9.07 Short-term securities & other assets less liabilities 7.28 [end pie chart] Bonds & notes - 83.64% Principal amount (000) Market Value Percent of net assets Corporate bonds & notes - 38.61% Financials- 20.40% Residential Capital Corp.: 6.46 2009 (1) $500 $470,039 6.50 2013 350 314,443 General Motors Acceptance Corp.: 7.25 2011 455 431,507 7.56 2014 (1) 250 232,966 2.42 Washington Mutual, Inc. 5.66 2012 (1) 650 643,233 Washington Mutual Preferred Funding I Ltd., Series A-1, 6.534 (undated) (1) (2) 400 373,788 Washington Mutual Preferred Funding II Ltd. 6.665 (undated) (1) (2) 300 267,567 2.15 Ford Motor Credit Co.: 7.875 2010 650 621,971 7.375 2009 150 144,885 1.28 AIG SunAmerica Global Financing VII 5.85 2008 (2) 125 125,618 American General Finance Corp., Series I, 5.40 2015 250 240,861 ILFC E-Capital Trust II 6.25 2065 (1) (2) 255 246,141 American International Group, Inc., Series A-1, 6.25 2087 (1) 125 115,514 1.22 Hospitality Properties Trust: 6.30 2016 400 404,083 6.75 2013 215 222,468 1.04 Development Bank of Singapore Ltd. 7.875 2009 (2) 250 261,694 DBS Bank Ltd. 5.97 2021 (1)(2) 250 254,788 .86 TuranAlem Finance BV 8.50 2015 (2) 400 366,000 .61 Lincoln National Corp. 7.00 2066 (1) 425 427,732 .72 SocGen Real Estate Co. LLC, Series A, 7.64 (undated) (1) (2) 375 376,297 .63 Standard Chartered PLC 6.409 (undated)(1) (2) 400 365,678 .61 Resona Bank, Ltd. 5.85 (undated) (1) (2) 375 356,629 .60 Santander Issuances, SA Unipersonal 5.805 2016 (1) (2) 100 101,126 Abbey National PLC 6.70 (undated) (1) 250 252,521 .59 Prudential Holdings, LLC, Series C, 8.695 2023 (2)(3) 150 184,803 .31 BNP Paribas 7.195 (undated) (1) (2) 100 99,213 .17 Other securities 4,301,531 7.19 12,203,096 20.40 Consumer discretionary- 4.42% Federated Retail Holdings, Inc.: 5.35 2012 400 397,636 5.90 2016 300 290,678 1.15 DaimlerChrysler North America Holding Corp. 8.00 2010 600 636,814 1.07 Other securities 1,315,831 2.20 2,640,959 4.42 Telecommunication services- 3.62% AT&T Wireless Services, Inc.: 8.125 2012 500 551,309 7.875 2011 100 107,588 SBC Communications Inc. 5.625-6.25 2011-2016 500 497,788 1.94 Other securities 1,006,664 1.68 2,163,349 3.62 Industrials- 3.54% Continental Airlines, Inc., Series 2001-1, Class A-2, 6.503 2011 385 388,431 .65 BAE SYSTEMS 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664 2013 (2)(3) 313 329,018 .55 Other securities 1,402,217 2.34 2,119,666 3.54 Utilities- 3.42% Homer City Funding LLC 8.734 2026 (3) 292 319,877 .54 Other securities 1,723,006 2.88 2,042,883 3.42 Energy- 1.09% Tengizchevroil Finance Co. S.àr.l., Series A, 6.124 2014 (2)(3) 300 294,000 .49 Other securities 357,021 .60 651,021 1.09 Materials- 0.65% Alcoa Inc. 5.55 2017 300 290,229 .49 Other securities 98,784 .16 389,013 .65 Health care- 1.04% Other securities 620,272 1.04 Other corporate bonds & notes - 0.43% Other securities 257,826 .43 Total corporate bonds & notes 23,088,085 38.61 Mortgage- and asset-backed obligations (3) - 27.88% Fannie Mae: Series 2000-T5, Class B, 7.30 2010 500 526,108 4.50 2020 461 440,263 6.00 2027 862 859,290 5.50 2036 419 404,984 4.50-11.96 2011-2041 (1) 920 915,567 5.26 Freddie Mac: 6.00 2026 536 534,591 0-8.75 2008-2037 1,715 1,634,654 3.63 Wells Fargo Mortgage-backed Securities Trust: Series 2004-2, Class A-1, 5.00 2019 558 534,886 5.25-5.657 2033-2036 (1) 364 358,192 1.49 SBA CMBS Trust: Series 2005-1, Class D, 6.219 2035 (2) 320 314,325 Series 2006-1A, Class D, 5.852 2036(2) 300 291,357 5.314 2036(2) 200 197,814 1.34 Countrywide Alternative Loan Trust 5.50-6.029 2035-2036 (1) 613 603,517 1.01 Chase Commercial Mortgage Securities Corp., Series 1998-2, Class A-2, 6.39 2030 335 336,889 .56 Crown Castle Towers LLC, Series 2005-1, Class D, 5.612 2035 (2) 325 317,146 .53 GMAC Mortgage Loan Trust, Series 2006-AR1, Class 2-A-1, 5.646 2036 (1) 433 428,918 .72 Morgan Stanley Capital I, Inc., Series 1998-HF2, Class A-2, 6.48 2030 348 349,335 .58 L.A. Arena Funding, LLC, Series 1, Class A, 7.656 2026 (2) 281 289,897 .49 Other securities 7,341,659 12.27 16,679,392 27.88 U.S. government & government agency bonds & notes- 15.45% U.S. Treasury: 4.50 2011 465 463,438 4.25 2013 4,000 3,919,680 12.50 2014 1,200 1,381,596 11.25 2015 800 1,126,128 4.50 2036 (4) 1,490 1,394,312 13.85 Freddie Mac 5.25% 2011 950 955,576 1.60 9,240,730 15.45 Other - 1.70% Other securities 1,018,393 1.70 Total bonds & notes (cost: $50,410,637) 50,026,600 83.64 Market Value Percent of net assets Common stocks- 0.01% Industrials - 0.01% Other securities $5,107 .01 Total common stocks (cost: $6,194) 5,107 .01 Shares Market Value Percent of net assets Preferred securities- 9.07% Financials- 9.07% BNP U.S. Funding LLC, Series A, 7.738 noncumulative (1)(2) 375,000 $377,512 BNP Paribas 5.186 noncumulative (1)(2) 300,000 281,214 BNP Paribas Capital Trust 9.003 noncumulative trust (1)(2) 150,000 164,923 1.38 Fannie Mae, Series O, 7.495 (1)(2) 15,000 780,938 1.31 Banco Santander Central Hispano, SA 6.80 (2) 10,000 235,630 Banco Santander Central Hispano, SA 6.50 (2) 10,000 229,380 .78 HSBC Capital Funding LP, Series 1, 9.547 noncumulative step-up (1)(2) 400,000 442,621 .74 Deutsche Bank Capital Funding Trust I 7.872 (1)(2) 300,000 313,321 .52 Resona Preferred Global Securities (Cayman) Ltd. 7.191 (1)(2) 250,000 252,803 .42 Freddie Mac 5.57 10,000 227,500 .38 DBS Capital Funding Corp., Series A, 7.657 noncumulative guaranteed preference shares (1)(2) 125,000 134,049 .22 Other securities 1,985,338 3.32 Total preferred securities (cost: $5,483,404) 5,425,229 9.07 Short-term securities- 5.61% Principal amount (000) Market Value Percent of net assets Coca-Cola Co. 5.25 due 8/6/2007 (2) $750 $749,344 1.25 Emerson Electric Co. 5.23 due 8/15/2007 (2) 600 598,692 1.00 Park Avenue Receivables Co., LLC 5.28 due 8/3/2007 (2) 550 549,758 .92 Honeywell International Inc. 5.28 due 8/10/2007 (2) 510 509,252 .85 Wal-Mart Stores Inc. 5.20 due 8/1/2007 (2) 500 499,927 .84 Prudential Funding, LLC 5.30 due 8/15/2007 450 449,006 .75 Total short-term securities (cost: $3,355,979) 3,355,979 5.61 Total investment securities (cost: $59,256,214) 58,812,915 98.33 Other assets less liabilities 1,001,853 1.67 Net assets $59,814,768 100.00% "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Coupon rate may change periodically. (2) Purchased in a private placement transaction; resale may be limited to qualified institutional buyers; resale to the public may require registration. In practice, restricted securities in this fund are typically as liquid as unrestricted securities. The total value of all such restricted securities was $17,046,950, which represented 28.50% of the net assets of the fund. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. The industry classifications shown in the summary investment portfolio were obtained from sources believed to be reliable and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statements of assets and liabilities at July 31, 2007 Growth and Income Portfolio Bond Portfolio Assets: Investment securities at market (cost: $96,595,560 and $59,256,214, respectively) $ 119,758,799 $ 58,812,915 Cash 107,538 87,222 Receivables for: Sales of investments - 1,327,116 Sales of fund's shares 188,462 125,700 Dividends and interest 94,769 719,933 Total assets 120,149,568 61,072,886 Liabilities: Payables for: Purchases of investments 1,247,692 1,043,697 Repurchases of fund's shares 31,030 148,538 Investment advisory services 46,936 22,984 Other fees and expenses 43,411 42,899 Total liabilities 1,369,069 1,258,118 Net assets at July 31, 2007 $ 118,780,499 $ 59,814,768 Net assets consist of: Capital paid in on shares of beneficial interest $ 93,210,129 $ 62,551,773 Undistributed (distributions in excess of) net investment income 541,576 (238,938 ) Undistributed (accumulated) net realized gain (loss) 1,864,944 (2,054,522 ) Net unrealized appreciation (depreciation) 23,163,850 (443,545 ) Net assets at July 31, 2007 $ 118,780,499 $ 59,814,768 Shares of beneficial interest issued and outstanding - unlimited shares authorized Shares outstanding 7,359,217 3,779,961 Net asset value per share $ 16.14 $ 15.82 See Notes to Financial Statements Statements of operations for the year ended July 31, 2007 Growth and Income Portfolio Bond Portfolio Investment income: Income: Dividends (net of non-U.S. taxes of $37,133 on Growth and Income Portfolio) $ 1,893,067 $ 119,644 Interest 876,375 3,412,564 Total income 2,769,442 3,532,208 Fees and expenses: Investment advisory services 565,579 302,648 Transfer agent services 555 468 Reports to shareholders 15,680 8,757 Registration statement and prospectus 24,038 20,015 Trustees' compensation 70,688 39,649 Trustees' travel expenses 20,241 11,146 Auditing 42,394 42,376 Legal 25,104 25,104 Custodian 1,489 1,015 Other 10,059 10,036 Total fees and expenses before waiver 775,827 461,214 Less waiver of fees and expenses: Investment advisory services 56,558 30,265 Total fees and expenses after waiver 719,269 430,949 Net investment income 2,050,173 3,101,259 Net realized gain (loss) and unrealized appreciation on investments and non-U.S. currency: Net realized gain (loss) on: Investments 3,721,627 (858,746 ) Non-U.S. currency transactions 556 (19 ) 3,722,183 (858,765 ) Net unrealized appreciation (depreciation) on: Investments 10,655,490 653,476 Non-U.S. currency translations 405 (368 ) 10,655,895 653,108 Net realized gain (loss) and unrealized appreciation on investments and non-U.S. currency 14,378,078 (205,657 ) Net increase in net assets resulting from operations $ 16,428,251 $ 2,895,602 See Notes to Financial Statements Growth and Income Portfolio Statements of changes in net assets Year ended July 31, 2007 Year ended July 31, 2006 Operations: Net investment income $ 2,050,173 $ 1,595,069 Net realized gain on investments and non-U.S. currency transactions 3,722,183 3,677,773 Net unrealized appreciation (depreciation) on investments and non-U.S. currency translations 10,655,895 (950,332 ) Net increase in net assets resulting from operations 16,428,251 4,322,510 Dividends and distributions paid to shareholders: Dividends from net investment income (1,926,472 ) (1,573,538 ) Distributions from net realized gain on investments (5,358,259 ) (3,411,060 ) Total dividends and distributions paid to shareholders (7,284,731 ) (4,984,598 ) Net capital share transactions 5,703,059 (1,714,131 ) Total increase (decrease) in net assets 14,846,579 (2,376,219 ) Net assets: Beginning of year 103,933,920 106,310,139 End of year (including undistributed net investment income: $541,576 and $361,939, respectively) $ 118,780,499 $ 103,933,920 Bond Portfolio Statements of changes in net assets Year ended July 31, 2007 Year ended July 31, 2006 Operations: Net investment income $ 3,101,259 $ 2,962,876 Net realized (loss) gain on investments and non-U.S. currency transactions (858,765 ) 156,207 Net unrealized appreciation (depreciation) on investments and non-U.S. currency translations 653,108 (2,027,434 ) Net increase in net assets resulting from operations 2,895,602 1,091,649 Dividends paid to shareholders from net investment income (3,461,418 ) (3,392,290 ) Net capital share transactions 160,696 (2,252,490 ) Total decrease in net assets (405,120 ) (4,553,131 ) Net assets: Beginning of year 60,219,888 64,773,019 End of year (including distributions in excess of net investment income: $(238,938) and $(371,282), respectively) $ 59,814,768 $ 60,219,888 See Notes to Financial Statements Notes to financial statements 1. Organization and significant accounting policies Organization– Endowments (the "trust") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has initially issued twoseries of shares, Growth and Income Portfolio and Bond Portfolio(the "funds"). Growth and Income Portfolio seeks to provide long-term growth of principal, with income and preservation of capital as secondary objectives, primarily through investments in common stocks. Bond Portfolio seeks to provide as high a level of current income as is consistent with the preservation of capital through investments in fixed-income securities. Significant accounting policies– The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The following is a summary of the significant accounting policies followed by the trust: Security valuation– Equity securities are valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are valued at prices obtained from an independent pricing service when such prices are available. However, where the investment adviser deems it appropriate, such securities will be valued at the mean quoted bid and asked prices (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type.Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. The ability of the issuers of the debt securities held by the funds to meet their obligations may be affected by economic developments in a specific industry, state or region. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under procedures adopted by authority of the trust’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various factors may be reviewed in order to make a good faith determination of a security’s fair value. These factors include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Security transactions and related investment income– Security transactions are recorded by the funds as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discountson fixed-income securities are amortized daily over the expected life of the security. Dividends and distributions to shareholders–Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Non-U.S. currency translation– Assets and liabilities, including investment securities, denominated in non-U.S. currencies are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in non-U.S. exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in non-U.S. currencies are disclosed separately. Mortgage dollar rolls – Bond Portfoliomay enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Each mortgage dollar roll is treated as a financing transaction;therefore, any gain or loss is considered unrealizeduntil the roll reaches completion. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Income is generated as consideration for entering into these transactions and is included in interest income on the accompanying financial statements. 2. Non-U.S. investments Investment risk – The risks of investing in securities of non-U.S.issuers may include, but are not limited to, investment and repatriation restrictions; revaluation of currencies; adverse political, social and economic developments; government involvement in the private sector; limited and less reliable investor information; lack of liquidity; certain local tax law considerations; and limited regulation of the securities markets. Taxation– Dividend and interest income is recorded net of non-U.S. taxes paid. 3. Federal income taxation and distributions The funds comply with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intend to distribute substantially all of their net taxable income and net capital gains each year. The funds are not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. The funds adopted the provisions of Financial Accounting Standards Board Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, on June 29, 2007. The implementation of FIN 48 resulted in no material liability for unrecognized tax benefits and no material change to the beginning net asset value of the funds. As of and during the period ended July 31, 2007, the funds did not have a liability for any unrecognized tax benefits. The funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the funds did not incur any material interest or penalties. The funds are not subject to examination by U.S. federal tax authorities for tax years before 2003 and by state tax authorities for tax years before 2002. Distributions– Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to differing treatment for items such as short-term capital gains and losses; unrealized appreciation of certain investments in non-U.S. securities; net capital losses; and amortization of premiums.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the funds for financial reporting purposes. The funds may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended July 31, 2007, Growth and Income Portfolio reclassified $55,936 from undistributed net realized gain to undistributed net investment income; and $53,421 from undistributed net realized gain to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. During the year ended July 31, 2007, Bond Portfolio reclassified $492,503 from accumulated net realized loss to distributions in excess of net investment income to align financial reporting with tax reporting. As of July 31, 2007, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: Growth andIncome Portfolio BondPortfolio Undistributed ordinary income $ 541,576 $ 335,505 Undistributed long-term capital gain 1,864,944 - Capital loss carryforwards*: Expiring 2011 - $ (197,715 ) Expiring 2014 - (345,750 ) Expiring 2015 - (1,278,462 ) (1,821,927 ) Post-October capital loss deferrals (realized during the period November 1, 2006, through July 31, 2007)† (194,669 ) Gross unrealized appreciation on investment securities 24,857,907 51,634 Gross unrealized depreciation on investment securities (1,694,668 ) (1,062,699 ) Net unrealized appreciation (depreciation) on investment securities 23,163,239 (1,011,065 ) Cost of investment securities 96,595,560 59,823,980 *The capital loss carryforwards will be used to offset any capital gains realized by the fund in future years through the expiration dates.The fund will not make distributions from capital gains while capital loss carryforwards remain. †These deferrals are considered incurred in the subsequent year. For the year ended July 31, 2007, Growth and Income Portfolio made distributions from realized short-term capital gains in the amount of $556,586 and from realized long-term capital gains in the amount of $4,801,673. 4. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the funds’ investment adviser, is the parent company of American Funds Service Company SM ("AFS"), the funds’ transfer agent, and American Funds Distributors, SM Inc. ("AFD"), the principal underwriter of the funds’ shares. Investment advisory services– The Investment Advisory and Service Agreement with CRMC provides for monthly fees accrued daily. These fees are based on an annual rate of 0.50% on the first $150 million of each fund’s daily net assets and 0.40% on such assets in excess of $150 million. The Investment Advisory and Service Agreement provides for a fee reduction to the extent that annual operating expenses exceed 0.75% of the average daily net assets of each fund. Expenses related to interest, taxes, brokerage commissions, transaction costs and extraordinary items are not subject to these limitations. For the year ended July 31, 2007, no such fee reductions were required, but CRMC is voluntarily waiving 10% of investment advisory services fees. During the year ended July 31, 2007, total investment advisory services fees waived by CRMC were $56,558 and $30,265 for Growth and Income Portfolio and Bond Portfolio, respectively.As a result, the fees shown on the accompanying financial statements of $565,579 and $302,648 for Growth and Income Portfolio and Bond Portfolio, respectively, were both reduced to an annualized rate of 0.450% of average daily net assets. Transfer agent services–The funds have a transfer agent agreement with AFS for Class A shares. Under this agreement, this share class compensates AFS for transfer agent services including shareholder recordkeeping and communications. Distribution services – The trust has a principal underwriting agreement with AFD.AFD does not receive compensation for any sales of the funds’ shares. Affiliated officers and trustees – Officers and certain trustees of the trust are or may be considered to be affiliated with CRMC, AFD and AFS. No affiliated officers or trustees received any compensation directly from the funds. 5. Capital share transactions Capital share transactions in the funds were as follows: Sales Reinvestments of dividends and distributions Repurchases Net increase (decrease) Amount Shares Amount Shares Amount Shares Amount Shares Year ended July 31, 2007 Growth and Income Portfolio $ 8,589,212 537,803 $ 6,779,377 439,467 $ (9,665,530 ) (614,420 ) $ 5,703,059 362,850 Bond Portfolio 5,463,992 339,642 2,955,455 184,546 (8,258,751 ) (511,423 ) 160,696 12,765 Year ended July 31, 2006 Growth and Income Portfolio $ 13,316,629 901,807 $ 4,649,782 317,885 $ (19,680,542 ) (1,336,012 ) $ (1,714,131 ) (116,320 ) Bond Portfolio 6,094,902 377,010 2,805,680 174,045 (11,153,072 ) (680,419 ) (2,252,490 ) (129,364 ) 6. Investment transactions Growth and Income Portfolio and Bond Portfolio made purchases of investment securities of $23,932,127 and $29,890,404 and sales of investment securities of$23,338,526 and $31,105,877, respectively, during the year ended July 31, 2007.Short-term securities were excluded. Financial highlights Growth and Income Portfolio Income from investment operations (1) Dividends and distributions Net asset value, beginning of year Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of year Total return (2) Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers (2) Ratio of net income to average net assets (2) Year ended 7/31/2007 $ 14.86 $ .29 $ 2.03 $ 2.32 $ (.27 ) $ (.77 ) $ (1.04 ) $ 16.14 16.02 % $ 119 .69 % .64 % 1.81 % Year ended 7/31/2006 14.95 .23 .44 .67 (.23 ) (.53 ) (.76 ) 14.86 4.61 104 .71 .66 1.56 Year ended 7/31/2005 14.10 .24 1.20 1.44 (.21 ) (.38 ) (.59 ) 14.95 10.33 106 .69 .66 1.60 Year ended 7/31/2004 12.57 .20 1.53 1.73 (.20 ) - (.20 ) 14.10 13.81 90 .64 .64 1.43 Year ended 7/31/2003 11.61 .22 .94 1.16 (.20 ) - (.20 ) 12.57 10.18 76 .68 .68 1.88 Bond Portfolio Income from investment operations (1) Dividends and distributions Net asset value, beginning of year Net investment income Net (losses) gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of year Total return (2) Net assets, end of year (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers (2) Ratio of net income to average net assets (2) Year ended 7/31/2007 $ 15.99 $ .83 $ (.07 ) $ .76 $ (.93 ) $ - $ (.93 ) $ 15.82 4.81 % $ 60 .76 % .71 % 5.12 % Year ended 7/31/2006 16.62 .81 (.50 ) .31 (.94 ) - (.94 ) 15.99 1.94 60 .79 .74 5.00 Year ended 7/31/2005 16.72 .78 .05 .83 (.93 ) - (.93 ) 16.62 5.07 65 .74 .71 4.61 Year ended 7/31/2004 16.57 .83 .22 1.05 (.90 ) - (.90 ) 16.72 6.37 59 .70 .70 4.93 Year ended 7/31/2003 15.93 .89 .77 1.66 (1.02 ) - (1.02 ) 16.57 10.64 59 .71 .71 5.38 Year ended July 31 2007 2006 2005 2004 2003 Growth and Income Portfolio 24 % 25 % 31 % 32 % 29 % Bond Portfolio 52 % 62 % 51 % 36 % 25 % (1) Based on average shares outstanding. (2) This column reflects the impact, if any, of certain waivers from CRMC. During some of the periods shown, CRMC reduced fees for investment advisory services. See Notes to Financial Statements Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of Endowments: We have audited the accompanying statements of assets and liabilities, including the summary investment portfolio of Endowments (the “trust”), comprising the Growth and Income and Bond Portfolios, as of July 31, 2007, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2007, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the portfolios constituting Endowments as of July 31, 2007, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Costa Mesa, California September 7, 2007 Tax information unaudited We are required to advise you within 60 days of the funds’ fiscal year-end regarding the federal tax status of certain distributions received by shareholders during such fiscal year. The funds hereby designate the following amounts for the funds’ fiscal year ended July 31, 2007: Growth and Income Portfolio Bond Portfolio Long-term capital gains $ 4,802.00 $ - Qualified dividend income 100 % 110,000 U.S. government income that may be exempt from state taxation $ 73,000 498,000 Additional tax information will be mailed in early 2008 to applicable shareholders.Shareholders should consult their tax advisers. Expense exampleunaudited As a shareholder of the funds, you incur certain ongoing costs, including management fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the funds so you can compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2007, through July 31, 2007). Actual expenses: The first line for each fund in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses paid during period" to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line for each fund in the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of the fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Notes: Shareholders may be subject to fees charged by financial intermediaries. You can estimate the impact of these fees by adding the amount of the fees to the total estimated expenses you paid on your account during the period as calculated above. In addition, your ending account value would also be lower by the amount of these fees. Beginning Account Value 2/1/2006 Ending Account Value 7/31/2007 Expenses Paid During Period* Annualized Expense Ratio Growth & Income Portfolio actual return $1,000.00 $1,041.87 $ 3.14 .62% Growth & Income Portfolio assumed 5% return 1,000.00 1,021.72 3.11 .62 Bond Portfolio actual return 1,000.00 1,008.67 3.44 .69 Bond Portfolio assumed 5% return 1,000.00 1,021.37 3.46 .69 *The “expenses paid during period” are equal to the “annualized expense ratio,” multiplied by the average account value over the period, multiplied by the number of days in the period (181), and divided by 365 (to reflect the one-half year period). Approval of Investment Advisory and Service Agreements The board of trustees of the Endowments Trust (the “trust”) has approved the Investment Advisory and Service Agreements (the “agreements”) with respect to the trust’s Growth and Income Portfolio and Bond Portfolio (each “fund”) with Capital Research and Management Company (“CRMC”) for an additional one-year term through July 27, 2008. The board approved the agreements following the recommendation of the trust’s Contracts Committee (the “committee”), which is composed of all of the trust’s independent trustees. The board and the committee determined that the funds’ advisory fee structure was fair and reasonable in relation to the services provided and that approving the agreements was in the best interests of the funds and their shareholders. In reaching this decision, the board and the committee took into account information furnished to them throughout the year, as well as information prepared specifically in connection with their review of the agreements based on advice of their independent counsel. They considered the factors discussed below, among others, but did not identify any single issue or particular piece of information that, in isolation, was the controlling factor. 1. Nature, extent and quality of services The board and the committee considered the depth and quality of CRMC’s investment management process, including its global research capabilities; the experience, capability and integrity of its senior management and other personnel; the low turnover rates of its key personnel; the overall financial strength and stability of its organization; and the ongoing evolution of CRMC’s organizational structure designed to maintain and strengthen these qualities. The board and the committee also considered the nature, extent and quality of administrative, compliance and shareholder services provided by CRMC to each fund under its agreement and other agreements as well as the benefits to each fund’s shareholders from investing in a fund that is part of a large family of funds. The board and the committee concluded that the nature, extent and quality of the services provided by CRMC have benefited and should continue to benefit each fund and its shareholders. 2. Investment results The Growth and Income Portfolio seeks to provide long-term growth of principal, with income and preservation of capital as secondary objectives. The Bond Portfolio seeks to provide as high a level of current income as is consistent with the preservation of capital. The board and the committee considered the investment results of each fund in light of its objective. They compared each fund’s total returns with those of other relevant funds (including the other funds that are the basis of the Lipper index for the category in which each fund is included) and market data such as relevant stock market indices. The information that accompanies the letter to shareholders included in this report, as well as that letter itself, includes certain information about each fund’s investment results. The board and the committee concluded that each fund’s short- and long-term results have been satisfactory and that CRMC’s record in managing the funds indicated that its continued management should benefit each fund and its shareholders. 3. Advisory fees and total expenses The board and the committee compared the advisory fees and total expense levels of each fund to those of other relevant funds. The board and the committee observed that each fund’s advisory fees and expenses remain significantly below those of most other relevant funds. The board and the committee also noted the breakpoint discounts in each fund’s advisory fee structure that reduce the level of fees charged by CRMC to each fund as fund assets increase and the 10% advisory fee waiver in effect since April 2005. In addition, they reviewed information regarding the advisory fees paid by institutional clients of an affiliate of CRMC with investment mandates similar to those of the funds. They noted that, although the fees paid by those clients generally were lower than those paid by the funds, the differences appropriately reflected the significant investment, operational and regulatory differences between advising mutual funds and institutional clients. The board and the committee concluded that each fund’s cost structure was fair and reasonable in relation to the services provided, and that the shareholders receive reasonable value in return for the advisory fees and other amounts paid to CRMC by each fund. 4. Ancillary benefits The board and the committee considered a variety of other benefits received by CRMC and its affiliates as a result of CRMC’s relationship with the funds and the American Funds, including fees paid to CRMC’s affiliated transfer agent, and possible ancillary benefits to CRMC’s institutional management affiliates. The board and the committee reviewed CRMC’s portfolio trading practices, noting that while CRMC receives the benefit of research provided by broker-dealers executing portfolio transactions on behalf of the funds, it does not obtain third-party research or other services in return for allocating brokerage to such broker-dealers. The board and the committee took these ancillary benefits into account in evaluating the reasonableness of the advisory fees and other amounts paid to CRMC by each fund. 5. Adviser financial information The board and the committee reviewed information regarding CRMC’s costs of providing services to the funds, including personnel, systems and resources of investment, compliance, trading, accounting and other administrative operations. They considered CRMC’s costs and willingness to invest in technology, infrastructure and staff to maintain and expand services and capabilities, respond to industry and regulatory developments and attract and retain qualified personnel. They noted information previously received regarding the compensation structure for CRMC’s investment professionals. The board and the committee also compared CRMC’s profitability to the reported results of several large, publicly held investment management companies. The board and the committee noted the competitiveness and cyclicality of both the mutual fund industry and the capital markets and the importance in that environment of CRMC’s long-term profitability for maintaining its independence, company culture and management continuity. They further considered the breakpoint discounts in each fund’s advisory fee structure and the impact of CRMC’s current 10% advisory fee waiver. The board and the committee concluded that each fund’s advisory fee structure reflected a reasonable sharing of benefits between CRMC and its shareholders. Board of trustees “Independent” trustees Year first elected Name, age and a trustee telephone number of the trust1 Principal occupation(s) during past five years Ronald P. Badie, 64 2006 Retired; former Vice Chairman, 818/790-1133 Deutsche Bank Alex. Brown Robert J. Denison, 66 2003 Chair, First Security Management (private 505/988-5415 investment) John E. Kobara, 52 2006 CEO, CK 12 Foundation, former President and CEO, 213/610-3261 Big Brothers, Big Sisters of Greater Los Angeles and Inland Empire; former Senior Vice President, Sylvan Learning Systems; former President and CEO, OnlineLearning.net Steven D. Lavine, Ph.D., 60 1994 President, California Institute of the Arts 661/255-1050 Patricia A. McBride, 64 1988 Chief Financial Officer, Cosmetic and Maxillofacial Chairman of the Board Surgery Center, Medical City Dallas Hospital (Independent and Non-Executive) 214/368-0268 Robert C. Ziebarth, 71 1993 Management consultant, Ziebarth Company 208/725-0535 (management and financial consulting) “Independent” trustees Number of portfolios in fund complex2 Name, age and overseen by telephone number trustee Other directorships3 held by trustee Ronald P. Badie, 64 1 Amphenol Corp.; Merisel, Inc.; Nautilus, Inc.; 818/790-1133 Obagi Medical Products, Inc. Robert J. Denison, 66 5 None 505/988-5415 John E. Kobara, 52 1 None 213/610-3261 Steven D. Lavine, Ph.D., 60 1 None 661/255-1050 Patricia A. McBride, 64 1 None Chairman of the Board (Independent and Non-Executive) 214/368-0268 Robert C. Ziebarth, 71 1 None 208/725-0535 “Interested” trustees4 Year first elected a Name, age, trustee or Principal occupation(s) during past five years and position with trust officer of positions held with affiliated entities or the principal and telephone number the trust1 underwriter of the trust Robert G. O’Donnell, 63 1995 Senior Vice President and Director, Capital Vice Chairman of the Board Research and Management Company 415/393-7120 Thomas E. Terry, 69 1969 Private investor; Consultant; former Vice President 608/256-9910 and Secretary, Capital Research and Management Company (retired 1994) “Interested” trustees4 Number of portfolios in fund Name, age, complex2 position with trust overseen by and telephone number trustee Other directorships3 held by trustee Robert G. O’Donnell, 63 2 None Vice Chairman of the Board 415/393-7120 Thomas E. Terry, 69 1 None 608/256-9910 Trustee emeritus Robert B. Egelston, 76 Former Chairman of the Board, The Capital Group Companies, Inc.5 The statement of additional information includes additional information about trustees and is available without charge upon request by calling American Funds Service Company at 800/421-0180. The address for all trustees and officers of the trust is 333 South Hope Street, Los Angeles, CA 90071, Attention: Fund Secretary. Other officers6 Year first elected Principal occupation(s) during past five years Name, age and an officer and positions held with affiliated entities or position with trust of the trust1 the principal underwriter of the trust John H. Smet, 51 1996 Senior Vice President, Capital Research and President Management Company; Director, American Funds Distributors, Inc.5 Abner D. Goldstine, 77 1995 Senior Vice President and Director, Capital Senior Vice President Research and Management Company Gregory D. Johnson, 44 2000 Senior Vice President, Capital Research Company5 Vice President Krista M. Johnson, 42 2000 Assistant Vice President — Client Services Group, Vice President Capital Research and Management Company Patrick F. Quan, 49 1986 Vice President — Fund Business Management Vice President and Secretary Group, Capital Research and Management Company Dori Laskin, 56 2007 Vice President — Fund Business Management Treasurer Group, Capital Research and Management Company Ari M. Vinocor, 32 2005 Vice President — Fund Business Management Assistant Treasurer Group, Capital Research and Management Company 1 Trustees and officers of the trust serve until their resignation, removal or retirement. 2 Capital Research and Management Company manages the American Funds, consisting of 30 funds. Capital Research and Management Company also manages American Funds Insurance Series,® which serves as the underlying investment vehicle for certain variable insurance contracts, American Funds Target Date Retirement Series,® Inc., which is available to investors in tax-deferred retirement plans and IRAs, and Endowments, whose shareholders are limited to certain nonprofit organizations. 3 This includes all directorships (other than those in the American Funds) that are held by each trustee as a director of a public company or a registered investment company. 4“Interested persons” within the meaning of the 1940 Act, on the basis of their affiliation with the funds’ investment adviser, Capital Research and Management Company, or affiliated entities. 5 Company affiliated with Capital Research and Management Company. 6 All of the officers listed, except Krista M. Johnson and Dori Laskin, are officers and/or directors/trustees of one or more of the other funds for which Capital Research and Management Company serves as investment adviser. [logo - Capital Research and Management Company sm] Office of the trust One Market Steuart Tower, Suite 1800 Mailing Address: P.O. Box 7650 San Francisco, CA 94120-7650 Investment adviser Capital Research and Management Company 333 South Hope Street Los Angeles, CA 90071-1406 Transfer agent for shareholder accounts American Funds Service Company Institutional Investment Services/HOST P.O. Box 25065 Santa Ana, CA 92799-5965 Custodian of assets JPMorgan Chase Bank 270 Park Avenue New York, NY 10017-2070 Independent registered public accounting firm Deloitte & Touche LLP 695 Town Center Drive Suite 1200 Costa Mesa, CA 92626-7188 Counsel Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street Los Angeles, CA 90071-2228 Principal underwriter American Funds Distributors, Inc. 333 South Hope Street Los Angeles, CA 90071-1406 For more information about any of the American Funds, please ask your investment professional for a prospectus. “American Funds Proxy Voting Guidelines” — which describes how we vote proxies relating to portfolio securities — is available free of charge on the U.S. Securities and Exchange Commission (SEC) website at sec.gov, on the American Funds website at americanfunds.com or upon request by calling American Funds Service Company (AFS) at 800/421-0180. The funds file their proxy voting records with the SEC for the 12 months ended June 30 by August 31. The reports also are available on the Endowments website at americanfunds.com/endowments and on the SEC website. A complete July 31, 2007, portfolio of Endowments’ investments is available free of charge by calling AFS or visiting the SEC website (where it is part of Form N-CSR). Endowments files a complete list of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. This filing is available free of charge on the SEC website. You may also review or, for a fee, copy this filing at the SEC’s Public Reference Room in Washington, D.C. (800/SEC-0330). Additionally, the list of portfolio holdings also is available by calling AFS. This report is for the information of shareholders of Endowments, but it may also be used as sales literature when preceded or accompanied by the current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the funds. If used as sales material after September 30, 2007, this report must be accompanied by an Endowments statistical update for the most recently completed calendar quarter. This update is available at americanfunds.com/endowments. The Capital Group Companies Capital InternationalCapital GuardianCapital Research and ManagementCapital Bank and TrustAmerican Funds Lit. No. MFGEAR-985-0907P Litho in USA REG/PL/6375-S10338 © 2007 Endowments Printed on recycled paper ITEM 2 – Code of Ethics The Registrant has adopted a Code of Ethics that applies to its Principal Executive Officer and Principal Financial Officer.The Registrant undertakes to provide to any person without charge, upon request, a copy of the Code of Ethics.Such request can be made to American Funds Service Company at 800/421-0180 or to the Secretary of the Registrant, One Market, Steuart Tower, San Francisco, California 94120. ITEM 3 – Audit Committee Financial Expert The Registrant’s board has determined that Robert C. Ziebarth, a member of the Registrant’s audit committee, is an “audit committee financial expert” and "independent," as such terms are defined in this Item. This designation will not increase the designee’s duties, obligations or liability as compared to his or her duties, obligations and liability as a member of the audit committee and of the board, nor will it reduce the responsibility of the other audit committee members.There may be other individuals who, through education or experience, would qualify as "audit committee financial experts" if the board had designated them as such.Most importantly, the board believes each member of the audit committee contributes significantly to the effective oversight of the Registrant’s financial statements and condition. ITEM 4 – Principal Accountant Fees and Services Registrant: a)Audit Fees: 2006 $71,000 2007 $75,000 b)Audit-Related Fees: 2006 $51 2007 $66 The audit-related fees consist of assurance and related services relating to the examination of the Registrant’s investment adviser conducted in accordance with Statement on Auditing Standards Number 70 issued by the American Institute of Certified Public Accountants. c)Tax Fees: 2006 $9,000 2007 $10,000 The tax fees consist of professional services relating to the preparation of the Registrant’s tax returns. d)All Other Fees: 2006 None 2007 None Adviser and affiliates (includes only fees for non-audit services billed to the adviser and affiliates for engagements that relate directly to the operations and financial reporting of the Registrant and were subject to the pre-approval policies described below): a)Not Applicable b)Audit-Related Fees: 2006 $374,000 2007 $1,093,000 The audit–related fees consist of assurance and related services relating to the examination of the Registrant’s transfer agent, principal underwriter and investment adviser conducted in accordance with Statement on Auditing Standards Number 70 issued by the American Institute of Certified Public Accountants. c)Tax Fees: 2006 None 2007 $12,000 The tax fees consist of consulting services relating to the Registrant’s investments. d)All Other Fees: 2006 $21,000 2007 None The other fees consist of consulting services related to the Registrant’s compliance program. The Registrant’s audit committee will pre-approve all audit and permissible non-audit services that the committee considers compatible with maintaining the independent registered public accounting firm’s independence.The pre-approval requirement will extend to all non-audit services provided to the Registrant, the investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the Registrant, if the engagement relates directly to the operations and financial reporting of the Registrant. The committee will not delegate its responsibility to pre-approve these services to the investment adviser. The committee may delegate to one or more committee members the authority to review and pre-approve audit and permissible non-audit services.Actions taken under any such delegation will be reported to the full committee at its next meeting. The pre-approval requirement is waived with respect to non-audit services if certain conditions are met. The pre-approval requirement was not waived for any of the non-audit services listed above provided to the Registrant, adviser, and affiliates. Aggregate non-audit fees paid to the Registrant’s auditors, including fees for all services billed to the Registrant and the adviser and affiliates that provide ongoing services to the Registrant were $811,000 for fiscal year 2006 and $1,382,000 for fiscal year 2007. The non-audit services represented by these amounts were brought to the attention of the committee and considered to be compatible with maintaining the auditors’ independence. ITEM 5 – Audit Committee of Listed Registrants Not applicable to this Registrant, insofar as the Registrant is not a listed issuer as defined in Rule 10A-3 under the Securities Exchange Act of 1934. ITEM 6 – Schedule of Investments [logo
